IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45520

STATE OF IDAHO,                                 )
                                                )    Filed: September 11, 2018
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
CORY MARK BOOKER,                               )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Cory Mark Booker pled guilty to felony injury to a child, Idaho Code § 18-1501(1). The
district court withheld judgment and placed Booker on supervised probation.              Booker
subsequently admitted to violating the terms of his probation, and the district court revoked
probation and the withheld judgment and imposed a unified sentence of eight years, with a
minimum period of confinement of four years. The district court retained jurisdiction, and
Booker was sent to participate in the rider program.
       After Booker completed his rider, the district court suspended his sentence and again
placed him on supervised probation. Following several reports of probation violations, the


                                                1
district court revoked probation, executed the underlying sentence, and retained jurisdiction a
second time. Upon Booker’s completion of the second rider, the district court relinquished
jurisdiction. Booker appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Booker
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2